Citation Nr: 0027241	
Decision Date: 10/13/00    Archive Date: 10/19/00

DOCKET NO.  99-11 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for coronary artery 
disease, status post double bypass graft. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel



INTRODUCTION

The appellant served on verified active duty from January 
1971 to December 1973. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a rating decision by the Regional 
Office (RO) of the Department of Veterans Affairs (VA) in St. 
Louis, Missouri, which denied service connection for coronary 
artery disease, status post double bypass graft. 


FINDINGS OF FACT

1.  The appellant asserts that his myocardial infarction, the 
initial manifestation of his heart disorder, took place on 
March 3, 1993, during a period of civilian employment with 
the Missouri National Guard.

2.  The coronary artery disease, status post double bypass 
graft, was not incurred during a period of active duty or 
active duty for training, and is specifically alleged to have 
occurred during civilian employment with the Missouri 
National Guard. 


CONCLUSION OF LAW

The appellant's claim for service connection for coronary 
artery disease, status post double bypass graft, lacks legal 
merit.  38 U.S.C.A. §§ 101 (1), (2), (21), (22), (24), 1110 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.6(a), 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Basic entitlement to compensation for veterans for service-
connected disabilities derives from 38 U.S.C. § 1110, which 
provides, in part, as follows: "For disability resulting from 
personal injury suffered or disease contracted in line of 
duty, or for aggravation of a preexisting injury suffered or 
disease contracted in line of duty, in the active military, 
naval, or air service . . . the United States will pay to any 
veteran thus disabled . . . compensation as provided in this 
subchapter."  38 U.S.C.A. 
§ 1110.  See 38 U.S.C.A. §§ 1112, 1113(a); 38 C.F.R. §§ 
3.303(a), 3.306 (1999).  The term "veteran" is defined, in 
relevant part, as "a person who served in the active 
military, naval, or air service."  38 U.S.C.A. § 101(2); see 
also 38 C.F.R. § 3.1(d) (1999).  The term "active military, 
naval, or air service" is defined to include "any period of 
active duty for training during which the individual 
concerned was disabled or died from a disease or injury 
incurred or aggravated in line of duty."  38 U.S.C.A. § 
101(24); see also 38 C.F.R. § 3.6(a).  The term "active duty 
for training" includes certain full time duty in the Air 
National Guard, including duty under certain sections of 
Title 32, United States Code.  38 U.S.C.A. § 101(22)(C); see 
also 38 C.F.R. § 3.6(c)(3); see Mercado-Martinez v. West, 11 
Vet. App. 415, 419 (1998).

In this case, the Board notes that the appellant did serve on 
active duty with the Army from January 1971 to December 1973 
as verified by the National Personnel Records Center response 
to a VA Form 70-3101 received in July 1998.  However, he has 
not advanced any contentions regarding disability incurred or 
aggravated by this period of active duty or within the 
presumptive one year period following discharge from service.  
38 C.F.R. §§ 3.307, 309 (1999).  Moreover, he has not 
reported receiving any medical treatment for the disorder in 
question during this period and the service medical records 
for his active service are, likewise, negative.  

Evidence in the claims file also reflects that the veteran 
was employed in a civilian capacity for the Department of the 
Army from October 1988 to July 1995, and was attached to the 
Missouri National Guard during that period.  The record 
contains a copy of a Certified Summary of Federal Service 
dated in August 1995 and received by the RO in November 1998.   
A NGB Form 22, National Guard Bureau Report of Separation and 
Record of Service, indicates that the appellant was assigned 
in 1995 to the U.S. Army Reserves for completion of 1 year, 3 
months, and 18 days contractual obligation to expire January 
20, 1997.  

The appellant filed a claim in May 1998 seeking service 
connection for a heart disorder, which he described as a 
double bypass.  He contends that, after an argument with an 
active-duty Army supervisor on March 3, 1993, he suffered a 
heart attack and underwent double bypass surgery while 
employed as a civil service technician for the Missouri 
National Guard.   

The veteran's claim does not arise from his period of active 
duty with the Army from 1971 to 1973.  Based upon the 
appellant's own contentions, as well as the official 
documents of record, the Board finds that the appellant was 
employed from 1987 to 1995 by the Department of the Army, 
Missouri National Guard, as a civilian.  See Cahall v. Brown, 
7 Vet. App. 232, 237 (1994) (noting that Board was correct in 
finding that only official service department records can 
establish if and when an individual was serving on active 
duty, active duty for training, and inactive duty for 
training).  Thus, by the veteran's own contentions, a heart 
disorder was not incurred during a period of active duty or 
active duty for training but rather during a period of 
civilian employment.  Although it is true that certain 
categories of civilians have been accorded status which makes 
them eligible for some VA benefits, civilian employees of the 
Army National Guard during the time period in question are 
not included.  See 38 C.F.R. § 3.7 (1999).  

In light of the fact that the appellant was not a "veteran" 
as defined by applicable law and VA regulations when he had 
his heart attack, basic eligibility for service connection 
under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303 has not been 
established.  Accordingly, the Board concludes that, because 
there is no showing of basic eligibility for veterans 
benefits based on a period of civilian employment with the 
U.S. Army Missouri National Guard from 1987 to 1995, under 
the law, service connection may not be granted for coronary 
artery disease, status post double bypass graft.  38 U.S.C.A. 
§ 101(2), (21), (22), (24), 1110.  See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (where the law and not the 
evidence is dispositive, the claim should be denied or the 
appeal to the Board terminated because of the absence of 
legal merit or the lack of entitlement under the law).



ORDER

Lacking legal merit, the claim of entitlement to service 
connection for coronary artery disease, status post double 
bypass graft, is denied.


		
	JEFFREY D. PARKER
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 

